DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 11-14, and 17-20 are currently pending. Claims 1, 4-8, 11-14, and 17-20 are rejected.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 5-8 of the response, filed October 28, 2020, with respect to the rejections of Claims 1, 8, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh et al. (US 2007/0128022 A1), Liu et al. (US 2007/0242430 A1), and Kato et al. (US 2008/0175729 A1).
Applicant’s arguments and comparisons regarding the prior art references not teaching the amended limitation “wherein each of the static blades is made of an inner metal layer with a partial external plastic layer or an inner metal layer with an external plastic layer” are found to be persuasive. However, Yeh, Liu, and Kato are believed to still apply to the claims as noted in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2007/0128022 A1), hereinafter Yeh, in view of Kato et al. (US 2008/0175729 A1), hereinafter Kato.
Regarding Claim 1, Figures 3-4 of Yeh teach a fan frame comprising: a fan frame body having a frame wall (121); and a metal base comprising: a center portion (123a), and a plurality of static blades (123c) radially extending from the center portion (123a) outwardly and connecting to the frame wall (121), wherein each of the static blades (123c) comprises a supporting portion (along 123c), and wherein the frame body covers the supporting portions, wherein each of the static blades (123c) is made of an inner metal layer with a partial external plastic layer or an inner metal layer with an external plastic layer [0017-0018]. Note that part (123) is metallic while the remainder is molded from plastic. The broadest reasonable interpretation of “covers” is satisfied by the outer end of (123c) going into frame wall (121) or the fact that frame wall (121) circumferentially surrounds the blade (123c). The ends of (123c) being going into portions of (121) and (122) satisfy the broadest reasonable interpretation of a partial external plastic layer or an external plastic layer (see circled portions and 126, which are interpreted as part of the static blades, of annotated Figure 3’ below). 

    PNG
    media_image1.png
    615
    856
    media_image1.png
    Greyscale


Figure 4 of Kato teaches a fan frame comprising a wing portion (43) extending outwardly from a supporting portion (connecting portion of 43), wherein a frame body covers (11) at least one part of the wing portions (43). The wing portions allow for a reduced distance between the rotor (21) and the vanes (4) that allows the vanes (4) to better rectify the flow of air [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Yeh with a wing portion extending outwardly from the supporting portion as suggested by Kato, to provide the benefit of improving the guiding of airflow. The direction towards the rotor in Yeh is considered “covered” by the frame body, therefore the frame body covers at least one part of the wing portion as modified. 
Regarding Claim 4, Yeh and Kato teach the fan frame as set forth in Claim 1. 
Figure 3 of Yeh also teaches a peripheral connection portion (proximate radially outer circled portions in Figure 3’ above), wherein the static blades (123c) connect to the frame wall (121) through the peripheral connection portion. 
Regarding Claim 5, Yeh and Kato teach the fan frame as set forth in Claim 4. 
Figure 4 of Yeh teaches wherein the center portion (123a), the peripheral connection portion (123b) and the static blades (123c) are integrally formed as one piece. 
Regarding Claim 6, Yeh and Kato teach the fan frame as set forth in Claim 4. 
Figure 3 of Yeh teaches wherein a height of the frame wall (121) is greater than a height of the peripheral connection portion (proximate radially outer portion of 123c). 
Regarding Claim 7, Yeh and Kato teach the fan frame as set forth in Claim 6. 
wherein a height of the peripheral connection portion (123b’) is greater than a thickness of the center portion (123a’), as noted by the extension of (123b’) [0023]. Aspects of the previous embodiment are modifiable to the alternative embodiment as taught by Yeh. 
Regarding Claim 14, Figures 3-4 of Yeh teach a fan frame comprising: a fan frame body having a frame wall (121); a base (123a); a plurality of static blades (123c) wherein one end of each of the static blades (123c) connects to the base (123a), the other end of each of the static blades (123c) connects to the frame wall (121), wherein each of the static blades (123c) comprises a supporting portion (along 123c), and wherein the frame body covers the supporting portions, wherein each of the static blades (123c) is made of an inner metal layer with a partial external plastic layer or an inner metal layer with an external plastic layer [0017-0018]. Note that part (123) is metallic while the remainder is molded from plastic. The broadest reasonable interpretation of “covers” is satisfied by the outer end of (123c) going into frame wall (121) or the fact that frame wall (121) circumferentially surrounds the blade (123c). The ends of (123c) being going into portions of (121) and (122) satisfy the broadest reasonable interpretation of a partial external plastic layer or an external plastic layer (see circled portions and 126, which are interpreted as part of the static blades, of annotated Figure 3’ above). 
Yeh does not expressly teach a wing portion extending outwardly from the supporting portion as claimed. However, a wing portion would have been obvious in view of Kato. 
Figure 4 of Kato teaches a fan frame comprising a wing portion (43) extending outwardly from a supporting portion (connecting portion of 43), wherein a frame body covers (11) at least one part of the wing portions (43). The wing portions allow for a reduced distance between the rotor (21) and the vanes (4) that allows the vanes (4) to better rectify the flow of air [0041]. 

Regarding Claim 17, Yeh and Kato teach the fan frame as set forth in Claim 14. 
Figure 4 of Yeh teaches a center connection portion (connection to 123a), wherein the static blades (123c) connect to the base (123a) through the center connection portion. 
Regarding Claim 18, Yeh and Kato teach the fan frame as set forth in Claim 17. 
Figure 3 of Yeh also teaches a peripheral connection portion (proximate radially outer circled portions in Figure 3’ above), wherein the static blades (123c) connect to the frame wall (121) through the peripheral connection portion.
Regarding Claim 19, Yeh and Kato teach the fan frame as set forth in Claim 18. 
Figure 3 of Yeh teaches wherein a height of the frame wall (121) is greater than a height of the peripheral connection portion (proximate radially outer portion of 123c).
Regarding Claim 20, Yeh and Kato teach the fan frame as set forth in Claim 19. 
Figure 6 of Yeh teaches an alternative embodiment wherein a height of the peripheral connection portion (123b’) is greater than a thickness of the center portion (123a’), as noted by the extension of (123b’) [0023]. Aspects of the previous embodiment are modifiable to the alternative embodiment as taught by Yeh. 

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Liu et al. (US 2007/0242430 A1), hereinafter Liu, and Kato.
Regarding Claim 8, Figures 3-4 of Yeh teach a fan frame comprising: a base (123a); and a frame body, comprising: at least one frame wall (121), and a plurality of static blades (123c) radially extending from the frame wall (121) inwardly and connecting to the base (123a), wherein each of the static blades (123c) comprises a supporting portion (along 123c), and wherein the frame body covers the supporting portions, wherein each of the static blades (123c) is made of an inner metal layer with a partial external plastic layer or an inner metal layer with an external plastic layer [0017-0018]. Note that part (123) is metallic while the remainder is molded from plastic. The broadest reasonable interpretation of “covers” is satisfied by the outer end of (123c) going into frame wall (121) or the fact that frame wall (121) circumferentially surrounds the blade (123c). The ends of (123c) being going into portions of (121) and (122) satisfy the broadest reasonable interpretation of a partial external plastic layer or an external plastic layer (see circled portions and 126, which are interpreted as part of the static blades, of annotated Figure 3’ above). 
Yeh does not expressly teach a metal frame wall as claimed. However, a metal frame wall would have been obvious in view of Liu. 
Figure 3 of Liu teaches a fan frame having a metal frame wall (13) [0036]. Having a metal frame wall helps reduce noise generated if provided with plastic members and also strengthens the fan frame [0046, 0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Yeh with a metal frame wall as suggested by Liu, to provide the benefits of reduced noise and increased strength. 
Yeh and Liu not expressly teach a wing portion extending outwardly from the supporting portion as claimed. However, a wing portion would have been obvious in view of Kato. 
a wing portion (43) extending outwardly from a supporting portion (connecting portion of 43), wherein a frame body covers (11) at least one part of the wing portions (43). The wing portions allow for a reduced distance between the rotor (21) and the vanes (4) that allows the vanes (4) to better rectify the flow of air [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan frame taught by Yeh-Liu with a wing portion extending outwardly from the supporting portion as suggested by Kato, to provide the benefit of improving the guiding of airflow. The direction towards the rotor in Yeh is considered “covered” by the frame body, therefore the frame body covers at least one part of the wing portion as modified.
Regarding Claim 11, Yeh, Liu, and Kato teach the fan frame as set forth in Claim 8.
Figure 4 of Yeh teaches a center connection portion (connection to 123a), wherein the static blades (123c) connect to the base (123a) through the center connection portion. 
Regarding Claim 12, Yeh, Liu, and Kato teach the fan frame as set forth in Claim 11. 
Figure 3 of Yeh teaches wherein a height of the frame wall (121) is greater than a thickness of the center connection portion (within 122). The frame wall being metal is a result of the modification by Liu in Claim 8, as noted by paragraph [0036] of Liu. 
Regarding Claim 13, Yeh, Liu, and Kato teach the fan frame as set forth in Claim 12. 
The embodiment shown in Figure 3 of Liu does not expressly teach the frame body having a height greater than the frame wall. 
However, Figures 10-15 of Liu teach further embodiments wherein the metal frame wall (13) is stacked with an adjacent frame member (11) [0040]. As such, the height of the frame body (constituting the entire stack) is greater than a height of the metal frame wall (constitutes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan frame taught by Yeh-Liu-Kato such that height of the frame body is greater than a height of the metal frame wall as exemplified by Liu, since the height difference is a result of applying equivalent alternative embodiments from the teachings of Liu. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745